DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-30 are pending.
Claim(s) 1-30 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Response to Amendment
This Office Action is responsive to the amendment filed on 02/01/2021.
Claims 1, 12-22, 24, 27, 30 are amended. Accordingly, the amended claims are being fully considered by the examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-30,  are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1:
	Claim 1 recites the limitations:
“monitoring, at a first smart socket, data related to a power source;” in line 3, 
“sending the processed power source data to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh network,” in lines 5-6, and
“wherein the one or more of the plurality of smart sockets lack power source monitoring capabilities” in lines 6-7.
	The limitation (a) describes that smart socket monitors “data related to power source,” and then the limitation (c) describes that smart sockets are incapable of monitoring “power source.” The two limitations are contradictory. It’s not clear from the limitation (a), (b), and (c) above if the limitation “one or more smart sockets” include the first smart socket or not. It’s not clear if the smart sockets monitor data related to “power source,” then how the smart sockets lack the capability of monitoring the power source. Applicant’s specification paragraph 99 describes “data related to a power source can be monitored at a first smart socket.” Applicant’s specification merely describes that power source related data are monitored by a smart socket. 
	For the examination purpose, it is construed that only the first smart socket that monitors the power source data (e.g.; first smart socket) is capable of monitoring power source data, and the other smart sockets that are separate than the first smart socket lack the capability of monitoring the power source data. Thus, for the examination purpose, the limitations (a), (b), and (c) above are construed as:
“monitoring, at a first smart socket, data related to a power source;” in line 3, 
“sending the processed power source data from the first smart socket to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh network, wherein the one or more of the plurality of smart sockets that receive the processed power source data and the first smart socket are separate smart sockets, and” in lines 5-6, and
“wherein the one or more of the plurality of smart sockets that receive the processed power source data from the first smart socket lack power source monitoring capabilities, and” in lines 6-7.
	Appropriate correction is required.

Claims 2-11:
	Based on their dependencies in claim 1, claims 2-11 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12:
	Claim 12 recites the limitations:
“executed by the processor, to cause the smart socket to: monitor data related to a power source;” in lines 6-8, 
“send, via the network interface over a Bluetooth Low Energy (BLE) mesh network, the processed power source data to the at least one of the plurality of smart sockets,
“wherein the at least one of the plurality of smart sockets lacks power source monitoring capabilities;” in lines 11-12.
	The limitation (a) describes that smart socket monitors “data related to power source,” and then the limitation (c) describes that smart sockets are incapable of monitoring “power source.” The two limitations are contradictory. It’s not clear from the limitation (a), (b), and (c) above if the limitation “the at least one of the plurality of smart sockets” that reactive the processed data include the smart socket that sends the processed data or not. It’s not clear if the smart sockets monitor data related to “power source,” then how the at least one of the plurality of smart sockets lack the capability of monitoring the power source. Applicant’s specification paragraph 99 describes “data related to a power source can be monitored at a first smart socket.” Applicant’s specification merely describes that power source related data are monitored by a smart socket.
	For the examination purpose, it is construed that only the first smart socket that monitors the power source data and sends the processed power source data is capable of monitoring power source data, and the other smart sockets that are separate than the smart socket that monitors the power source data and sends the processed power source data lack the capability of monitoring the power source data. Thus, for the examination purpose, the limitations (a), (b), and (c) above are construed as:
“executed by the processor, to cause the smart socket to: monitor data related to a power source;” in lines 6-8, 
“send, via the network interface over a Bluetooth Low Energy (BLE) mesh network, the processed power source data from the smart socket to the at , wherein the at least one of the plurality of smart sockets that receives the processed power source data and the smart socket that sends the processed power source data are separate smart sockets, and” in lines 10-11, and
“wherein the at least one of the plurality of smart sockets that receives the processed power source data from the smart socket lacks power source monitoring capabilities;” in lines 11-12.
	Appropriate correction is required.

Claims 13-21:
	Based on their dependencies in claim 12, claims 13-21 also include same deficiencies as claim 12; therefore, for the same reasons as described above in claim 12, claims 13-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22:
	Claim 22 recites the limitations:
“A non-transitory computer-readable medium comprising processor- executable program code configured to cause a processor of a smart socket, in wireless communication with a plurality of smart sockets, to: monitor data related to a power source;” in lines 2-4, 
“send the processed power source data to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh
“wherein the one or more of the plurality of smart sockets lack power source monitoring capabilities;” in lines 7-8.
	The limitation (a) describes that smart socket monitors “data related to power source,” and then the limitation (c) describes that smart sockets are incapable of monitoring “power source.” The two limitations are contradictory. It’s not clear from the limitation (a), (b), and (c) above if the limitation “the one or more of the plurality of smart sockets” that receives the processed data include the smart socket that sends the processed data or not. It’s not clear if the smart sockets monitor data related to “power source,” then how the one or more of the plurality of smart sockets lack the capability of monitoring the power source. Applicant’s specification paragraph 99 describes “data related to a power source can be monitored at a first smart socket.” Applicant’s specification merely describes that power source related data are monitored by a smart socket.
	For the examination purpose, it is construed that only the smart socket that monitors the power source data and sends the processed power source data is capable of monitoring power source data, and the other smart sockets that are separate than the smart socket that monitors the power source data and sends the processed power source data lack the capability of monitoring the power source data. Thus, for the examination purpose, the limitations (a), (b), and (c) above are construed as:
“A non-transitory computer-readable medium comprising processor- executable program code configured to cause a processor of a smart socket, in wireless communication with a plurality of smart sockets, to: monitor data related to a power source;” in lines 2-4, 
“send the processed power source data from the smart socket to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh network, , wherein the one or more of the plurality of smart sockets that receive the processed power source data and the smart socket that sends the processed power source data are separate smart sockets, and” in lines 6-7, and
“wherein the one or more of the plurality of smart sockets that receive the processed power source data lack power source monitoring capabilities;” in lines 7-8.
	Appropriate correction is required.

Claims 23-30:
	Based on their dependencies in claim 22, claims 23-30 also include same deficiencies as claim 22; therefore, for the same reasons as described above in claim 22, claims 23-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al. (US20100301774A1) [hereinafter Chemel], and further in view of Polo et al. (US20160088424A1) [hereinafter Polo].
Claim 1 (amended):
	Regarding claim 1, Chemel discloses, “A method of wireless communication amongst a plurality of smart sockets, comprising:” [See wireless communication between plurality of smart sockets (e.g.; plurality of smart lighting with management module wirelessly connected in mesh network and are in communication with each other): “the wireless network may be a mesh network (Zigbee, Zwave, Ember, Millennial, etc.) or open standard (802.11 etc.)” (¶191)…  “Lighting systems in a network 142,” “the control or response signals from the sensors may be transmitted through the mesh network, and lighting fixtures may respond to these signals according to a predefined rule.” (¶430)… “Referring to FIG. 36” “networked lighting fixtures and sensors” “are depicted communicating with one another via a mesh network 3604 topology. The mesh network 3604 may be wireless” “The fixtures may include a mesh network Connection, integrated sensor(s), and an internal rule database.” “As in FIG. 36, a plurality of networked lighting fixtures is disposed in an area organized by aisles with intervening racks 3610.” (¶431)];
	“monitoring, at a first smart socket, data related to a power source;” [See at the first light module 2612, the system monitor/measure data related to the power source (e.g.; monitor power provided by the power sources such that monitor impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source) and power consumption by the lighting devices): “the automatic measurements may also relate to the operating status of the lighting system which in turn may relate to the power consumed by the lighting system.” (¶41)… “FIG. 26, a power management module 2602 may be associated with power source arbitration. The PMM 2602 may retrieve power consumption information of power sources and may arbitrate among the power sources for powering the LED light bars. The PMM 2602 may modulate power drawn from multiple power inputs based on real-time or static information about the impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source). A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
	“processing, at the first smart socket, the power source data;” [See the system process the power source data (e.g.; receive information of power sources, and process them): “A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
	“sending the processed power source data” “to one or more of the plurality of smart sockets via” “mesh network” “the one or more of the plurality of smart sockets that receive the processed power source data” [See the plurality of smart sockets (e.g.; lights with light modules 2612) receives the processed data (e.g.; receive the analyzed data and set/control intensity, power consumption etc. based on the analyzed data) via mesh network: “the control and management would be propagated through the network 142, preferably a mesh network.” (¶430)... “the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
	“comparing, at the one or more of the plurality of smart sockets, the processed power source data to a configurable value;” [See the processed source data (e.g.; analyzed source data such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source) is compared with a configurable value (e.g.; compare analyzed source data to a configurable value to achieve a desired intensity and thus power consumption): “PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)]
	“and based on the comparison of the processed power source data to the configurable value, updating an operation of the one or more of the plurality of smart sockets.” [See updating/configuring operation of the lighting devices (e.g.; adjusting the intensity of the lighting to achieve a desired power consumption) based on the “power management module comprising multiple sources of power input and a processor in electrical communication with the LED lighting system, wherein the processor is arranged to receive information about the impact of consuming power from each of the sources of input power, combine the impact information via an arbitration algorithm,” “The information may be at least one of price per kWh, amount of kWh remaining in a storage device, and instantaneous power available from a renewable energy source.” (¶59)… “PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)], but doesn’t explicitly disclose, “sending the processed” “data from the first smart socket to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh network, wherein the one or more of the plurality of smart sockets that receive the” “data and the first smart socket are separate smart sockets, and wherein the one or more of the plurality of smart sockets that receive the” “data from the first smart socket lack power source monitoring capabilities;”
	However, Polo discloses, “sending the processed” “data from the first smart socket to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh network, wherein the one or more of the plurality of smart sockets that receive the” “data and the first smart socket are separate smart sockets,” [See figure 1; see device 102A (e.g.; first smart socket) is separate than the other devices 102B-102C (e.g.; one or more of the plurality of smart sockets that are separate than the first smart socket). See the devices 102A-102C communicate via BLE mesh network. See the processed data packet is transmitted by device 102A to one or more devices 102B, 102C: “The BLE automation mesh network 101 may include BLE devices 102A-G. The BLE devices 102A-G may be any device that may engage in BLE communications. Such devices may be, may include,” “light switches; individual interior and exterior lighting;” “(HVAC) systems,” “appliances (e.g., coffee makers, refrigerators, washing machines, etc.),” (¶20)… “the BLE device 102B and the BLE device 102C may be light emitting devices that are controllable by the BLE device 102A. The BLE device 102A may send instructions to turn one or both of the BLE device 102B and the BLE device 102C on or off” (¶27)… “the BLE device 102A may communicate with the BLE devices 102B and 102C and provide instructions to the BLE devices 102B and 102C that, when executed by the BLE devices 102B and 102C, turn on or off the light emitting devices” (¶21)];
	“wherein the one or more of the plurality of smart sockets that receive the” “data from the first smart socket lack power source monitoring capabilities;” [See figure 1; see the one or more devices 102B-102C lack power source monitoring capability such that the devices 102B and 102C doesn’t monitor power source data: “the BLE device 102B and the BLE device 102C may be light emitting devices that are controllable by the BLE device 102A. The BLE device 102A may send instructions to turn one or both of the BLE device 102B and the BLE device 102C on or off” (¶27)… “the BLE device 102A may communicate with the BLE devices 102B and 102C and provide instructions to the BLE devices 102B and 102C that, when executed by the BLE devices 102B and 102C, turn on or off the light emitting devices” (¶21)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of sending processed data from the first smart socket to at least one of the plurality of other smart sockets via BLE mesh network, where the at least one of the plurality of the other smart sockets lack power source monitoring capability taught by Polo with the method taught by Chemel as discussed above. A person of ordinary skill in the home automation power management control field would have been motivated to make such combination in order to provide efficient power conservative coexistence between mesh participants [Polo: “may provide efficient (e.g., power conservative) coexistence between mesh participants” (¶175)].

Claim 2:
	Regarding claim 2, Chemel and Polo disclose all the elements of claim 1.
	Regarding claim 2, Chemel further discloses, “wherein the configurable value includes a power threshold value.” [See the power consumption threshold can be configured such that the power consumption can be limited to a desired power “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 3:
	Regarding claim 3, Chemel and Polo disclose all the elements of claims 1 and 2.
	Regarding claim 3, Chemel further discloses, “when the power source data exceeds the power threshold value, the updating the operation includes powering down the one or more of the plurality of smart sockets.” [See when the power consumption value is higher the desired level (e.g.; as desired by the demand response signal), the one or more lighting devices are configured such that one or more lighting devices are powered down (e.g.; powering off all or some of the lighting devices): “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 4:
	Regarding claim 4, Chemel and Polo disclose all the elements of claim 1.
	Regarding claim 4, Chemel further discloses, “wherein processing the power source data includes determining if the power source is a backup power source.” [See determining power source data such that determining if the power source is a backup power source (e.g.; storage device such as battery): “The PMM 2602 may modulate power drawn from multiple power inputs based on real-time or static information about the impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source). A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as” “amount of kWh remaining in a storage device,” “and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)].




Claim 5:
	Regarding claim 5, Chemel and Polo disclose all the elements of claims 1 and 4.
	Regarding claim 5, Chemel further discloses, “wherein the configurable value includes an electrical load categorization.” [See the configurable value is an electrical load categorization such that selected lighting devices are turned off: “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 6:
	Regarding claim 6, Chemel and Polo disclose all the elements of claims 1 and 4-5.
	Regarding claim 6, Chemel further discloses, “when: the electrical load categorization is a first category, the updating the operation includes powering down the one or more of the plurality of smart sockets;” [See the first category loads such that these category lighting devices are shut down: “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption.” (¶58)];
	“when: the electrical load categorization is a second category, the updating the operation includes operating the one or more of the plurality of smart sockets in a lower power mode;” [See the second category loads such that these category lighting devices are set to lower power mode (e.g.; intensity/brightness lowered for lower power consumption): “The thermal management module 114 may measure and control the maximum temperature. For example, if the maximum temperature for the LED based lighting fixture 104 is more than a predetermined value, the thermal management module 114 may lower the intensity of the lighting fixtures and consequently reduce the power consumption.” (¶66)];
	“when: the electrical load categorization is a third category, the updating the operation includes operating the one or more of the plurality of smart sockets in an low power alternative mode;” [See the third category loads such that these category lighting devices are set to lower power alternative mode (e.g.; intensity/brightness lowered for lower power consumption): “When ambient light is detected in an environment, luminaire brightness may be reduced in that environment in order to reduce system power consumption while maintaining desired light levels” (¶461)];
	“when: the electrical load categorization is a fourth category, the updating the operation includes operating the one or more of the plurality of smart sockets in an [See the fourth category loads such that these category lighting devices are set to be active (e.g.; keep the lights turned on): “In an intelligent lighting system, the individual light strips may be turned ‘ON’” “via a network interface. Further, a “Demand Response Front End” unit such as a demand response user interface 162 may be created that can accept demand response event information from the utility and translate it into commands for the lighting systems 102. In an embodiment, the above-created unit may be combined with a zone control system that can specify which zones are mission-critical (and not subject to being turned ‘OFF’ during an event)” “the light strips may be dimmed (to minimum IES levels or even lower) for safety instead of completely turning them ‘OFF’.” (¶234)].

Claim 7:
	Regarding claim 7, Chemel and Polo disclose all the elements of claim 1.
	Regarding claim 7, Chemel further discloses, “the power source data indicates a period of high electricity tariff.” [See the powers source data is a period of time when the electricity price is high (e.g.; higher price during peak hour): “the lighting systems may communicate the demand and/or cost in energy during the peak load hours to the management systems 134.” (¶315)… “demand response module 144 may utilize information regarding the rise in cost of energy procured outside the building through web, or other sources and combine this information with the energy information from AES 128” (¶200)… “Upon receiving information regarding the rise in the cost and consumption of conventional energy from the lighting systems 102, the demand response module 144 may automatically switch over completely and/or partially the power supply” (¶321)].

Claim 8:
	Regarding claim 8, Chemel and Polo disclose all the elements of claims 1 and 7.
	Regarding claim 8, Chemel further discloses, “wherein the configurable value includes a time category.” [See during the period of time when the electricity price is high (e.g.; higher price during peak hour) the lighting devices are configured to consume less power: “the lighting systems may communicate the” “cost in energy during the peak load hours to the management systems 134. Energy parameters related to alternate energy usage and utility energy usage may be compared to this demand information. The compared values may then be evaluated based on a rule, such that if the values have a difference more than a predetermined value, the demand response module 154 may command the utilization of alternate energy in order to meet the peak demand.” (¶315)… “in case the energy demands are high and external operating costs rise for the lighting systems 102, the demand response rules database 154 may direct the lighting management module 148 to check the alternate energy storage. Alternately, the demand response rules database 154 may direct the lighting management module 148 to turn the lights ‘OFF’ or fade away (dim the lights).” (¶200)… “Upon receiving information regarding the rise in the cost and consumption of conventional energy from the lighting systems 102, the demand response module 144 may automatically switch over completely and/or partially the power supply” (¶321)].

Claim 9:
	Regarding claim 9, Chemel and Polo disclose all the elements of claims 1 and 7-8.
	Regarding claim 9, Chemel further discloses, “when: the time category is non-time critical, the updating the operation includes deferring operation of the one or more of the plurality of smart sockets until the period of high electricity tariff expires;” [See during the period of time when the electricity price is high (e.g.; higher price during peak hour) the lighting devices are configured to be turned off (e.g.; differed operation): “in case the energy demands are high and external operating costs rise for the lighting systems 102,” “the demand response rules database 154 may direct the lighting management module 148 to turn the lights ‘OFF’” (¶200)].
	“and the time category is time critical, the updating the operation includes operating the one or more of the plurality of smart sockets in an active mode.” [See the time critical loads such that lighting devices are in active mode (e.g.; turned on): “In an intelligent lighting system, the individual light strips may be turned ‘ON’” “via a network interface.” “a “Demand Response Front End” unit such as a demand response user interface 162 may be created that can accept demand response event information from the utility and translate it into commands for the lighting systems 102. In an embodiment, the above-created unit may be combined with a zone control system that can specify which zones are mission-critical (and not subject to being turned ‘OFF’ during an event)” “the light strips may be dimmed (to minimum IES levels or even lower) for safety instead of completely turning them ‘OFF’.” (¶234)].

Claim 10:
	Regarding claim 10, Chemel and Polo disclose all the elements of claims 1 and 7-9.
	Regarding claim 10, Chemel further discloses, “processing the power source data includes determining if the power source is a renewable energy power source.” [See determining power source data such that determining if the power source is a renewable energy power source (e.g.; renewable): “A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as” “instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)].
	
Claim 11:
	Regarding claim 11, Chemel and Polo disclose all the elements of claims 1 and 7-10.
	Regarding claim 11, Chemel further discloses, “when the time category is non-time critical, the updating the operation includes operating the one or more of the plurality of smart sockets in an active mode via the renewable energy power source.” [See lighting devices are set into active mode (e.g.; turned on) via renewable energy source (e.g.; alternate energy source): “The demand response module 144 may” “switch over the power sources in the lighting systems 102 from conventional (e.g. UES) to alternate power sources.” (¶199)… “The power input unit 4402 may be configured to receive power from an external energy source. The external energy source may include” “renewable energy sources.” (¶473)… “the power source may be an alternate energy source (AES) 128.” “AES 128 may be a solar power. The solar power may be derived from solar photovoltaic panels, solar thermal systems, and/or solar concentrator systems.” (¶195)… “Each of these energy demand parameters 212 may be associated with a lighting parameter 202 such that whenever the management systems 134 may receive information regarding the energy demand of the lighting systems 102 in the environment 100, then this information may be subsequently utilized for controlling the lighting systems 102. In embodiments, the energy demand parameters may be associated with the utility and/or alternate energy demand of the lighting systems 102.” (¶313)].

Claim 12 (amended):
	Regarding claim 12, Chemel discloses, “A smart socket in wireless communication with at least one of a plurality of smart sockets, comprising: a network interface; a processor;” [See power management module with processor in communication with the lighting system with plurality of lighting devices (e.g.; plurality of smart lighting with management module wirelessly connected in mesh network and are “a power management module comprising multiple sources of power input and a processor in electrical communication with the LED lighting system,” (¶59)… “the wireless network may be a mesh network (Zigbee, Zwave, Ember, Millennial, etc.) or open standard (802.11 etc.)” (¶191)… “Lighting systems in a network 142,” “the control or response signals from the sensors may be transmitted through the mesh network, and lighting fixtures may respond to these signals according to a predefined rule.” (¶430)… “Referring to FIG. 36” “networked lighting fixtures and sensors” “are depicted communicating with one another via a mesh network 3604 topology. The mesh network 3604 may be wireless” (¶431)];
	“memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the smart socket to:” [See power management module with memory in communication with the processor where instructions are stored in memory that are executed by the processor: “wherein the processor is arranged to receive information about the impact of consuming power from each of the sources of input power, combine the impact information via an arbitration algorithm, and select which power input to utilize based on the output of the algorithm in accordance with at least one rule stored in a memory of the processor.” (¶59)];
	“monitor data related to a power source;” [See at the first light module 2612, the system monitor/measure data related to the power source (e.g.; monitor power provided by the power sources such that monitor impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source) and power consumption by the lighting devices): “the automatic measurements may also relate to the operating status of the lighting system which in turn may relate to the power consumed by the lighting system.” (¶41)… “Referring to FIG. 26, a power management module 2602 may be associated with power source arbitration. The PMM 2602 may retrieve power consumption information of power sources and may arbitrate among the power sources for powering the LED light bars. The PMM 2602 may modulate power drawn from multiple power inputs based on real-time or static information about the impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source). A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
[See the system process the power source data (e.g.; receive information of power sources, and process them): “A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
	“send, via” “mesh network, the processed power source data” “to the at least one of the plurality of smart sockets,” “the smart socket that sends the processed power source data” “the at least one of the plurality of smart sockets that receives the processed power source data” [See the plurality of smart sockets (e.g.; lights with light modules 2612) receives the processed data (e.g.; receive the analyzed data and set/control intensity, power consumption etc. based on the analyzed data) via mesh network: “the control and management would be propagated through the network 142, preferably a mesh network.” (¶430)... “the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
	“wherein the at least one of the plurality of smart sockets compares the processed power source data to a configurable value,” [See the processed source data (e.g.; analyzed source data such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source) is compared with a configurable value (e.g.; compare analyzed source data to a configurable value to achieve a desired intensity and thus power consumption): “PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)]
	“based on the comparison of the processed power source data to the configurable value, the at least one of the plurality of smart sockets updates its operation.” [See updating/configuring operation of the lighting devices (e.g.; adjusting the intensity of the lighting to achieve a desired power consumption) based on the comparison (e.g.; comparing the analyzed source data to an achievable configuration and based on the comparison control the lighting devices to achieve the desired power “power management module comprising multiple sources of power input and a processor in electrical communication with the LED lighting system, wherein the processor is arranged to receive information about the impact of consuming power from each of the sources of input power, combine the impact information via an arbitration algorithm,” “The information may be at least one of price per kWh, amount of kWh remaining in a storage device, and instantaneous power available from a renewable energy source.” (¶59)… “PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)], but doesn’t explicitly disclose, “send, via the network interface over a Bluetooth Low Energy (BLE) mesh network, the processed” “data from the smart socket to the at least one of the plurality of smart sockets, wherein the at least one of the plurality of smart sockets that receives the processed” “data and the smart socket that sends the processed” “data are separate smart sockets, and” “wherein the at least one of the plurality of smart sockets that receives the processed” “data from the smart socket lacks power source monitoring capabilities;”
	However, Polo discloses, “send, via the network interface over a Bluetooth Low Energy (BLE) mesh network, the processed” “data from the smart socket to the at , wherein the at least one of the plurality of smart sockets that receives the processed” “data and the smart socket that sends the processed” “data are separate smart sockets, and” [See figure 1; see device 102A (e.g.; smart socket that sends the data) is separate than the other devices 102B-102C (e.g.; at least one of the plurality of smart sockets that are separate than the first smart socket). See the devices 102A-102C communicate via BLE mesh network. See the processed data packet is transmitted by device 102A to one or more devices 102B, 102C: “The BLE automation mesh network 101 may include BLE devices 102A-G. The BLE devices 102A-G may be any device that may engage in BLE communications. Such devices may be, may include,” “light switches; individual interior and exterior lighting;” “(HVAC) systems,” “appliances (e.g., coffee makers, refrigerators, washing machines, etc.),” (¶20)… “the BLE device 102B and the BLE device 102C may be light emitting devices that are controllable by the BLE device 102A. The BLE device 102A may send instructions to turn one or both of the BLE device 102B and the BLE device 102C on or off” (¶27)… “the BLE device 102A may communicate with the BLE devices 102B and 102C and provide instructions to the BLE devices 102B and 102C that, when executed by the BLE devices 102B and 102C, turn on or off the light emitting devices” (¶21)];
	“wherein the at least one of the plurality of smart sockets that receives the processed” “data from the smart socket lacks power source monitoring capabilities;” [See figure 1; see the one or more devices 102B-102C lack power source monitoring capability such that the devices 102B and 102C doesn’t monitor power source data: “the BLE device 102B and the BLE device 102C may be light emitting devices that are controllable by the BLE device 102A. The BLE device 102A may send instructions to turn one or both of the BLE device 102B and the BLE device 102C on or off” (¶27)… “the BLE device 102A may communicate with the BLE devices 102B and 102C and provide instructions to the BLE devices 102B and 102C that, when executed by the BLE devices 102B and 102C, turn on or off the light emitting devices” (¶21)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of sending processed data from the smart socket to at least one of the plurality of other smart sockets via BLE mesh network, where the at least one of the plurality of the other smart sockets lack power source monitoring capability taught by Polo with the smart socket taught by Chemel as discussed above. A person of ordinary skill in the home automation power management control field would have been motivated to make such combination in order to provide efficient power conservative coexistence between mesh participants [Polo: “may provide efficient (e.g., power conservative) coexistence between mesh participants” (¶175)].

Claim 13 (amended):
	Regarding claim 13, Chemel and Polo disclose all the elements of claim 12. 
	Chemel further discloses, “the configurable value includes a power threshold value.” [See the power consumption threshold can be configured such that the power consumption can be limited to a desired power consumption: “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 14 (amended):
	Regarding claim 14, Chemel and Polo disclose all the elements of claims 12-13. 
	Chemel further discloses, “when the power source data exceeds the power threshold value, the updating the operation includes powering down the at least one of the plurality of smart sockets.” [See when the power consumption value is higher the desired level (e.g.; as desired by the demand response signal), the one or more lighting devices are configured such that one or more lighting devices are powered down (e.g.; powering off all or some of the lighting devices): “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 15 (amended):
	Regarding claim 15, Chemel and Polo disclose all the elements of claim 12. 
	Chemel further discloses, “processing the power source data includes determining if the power source is a backup power source.” [See determining power source data such that determining if the power source is a backup power source (e.g.; storage device such as battery): “The PMM 2602 may modulate power drawn from multiple power inputs based on real-time or static information about the impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source). A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as” “amount of kWh remaining in a storage device,” “and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)].

Claim 16 (amended):
	Regarding claim 16, Chemel and Polo disclose all the elements of claims 12 and 15. 
	Chemel further discloses, “the configurable value includes an electrical load categorization.” [See the configurable value is an electrical load categorization such that “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 17 (amended):
	Regarding claim 17, Chemel and Polo disclose all the elements of claims 12 and 15-16. 
	Chemel further discloses, “when: the electrical load categorization is a first category, the updating the operation includes powering down the at least one of the plurality of smart sockets;” [See the first category loads such that these category lighting devices are shut down: “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption.” (¶58)];
	“when: the electrical load categorization is a second category, the updating the operation includes operating the at least one of the plurality of smart sockets in a lower power mode;” [See the second category loads such that these category lighting devices are set to lower power mode (e.g.; intensity/brightness lowered for lower power consumption): “The thermal management module 114 may measure and control the maximum temperature. For example, if the maximum temperature for the LED based lighting fixture 104 is more than a predetermined value, the thermal management module 114 may lower the intensity of the lighting fixtures and consequently reduce the power consumption.” (¶66)];
	“when: the electrical load categorization is a third category, the updating the operation includes operating the at least one of the plurality of smart sockets in an low power alternative mode; and” [See the third category loads such that these category lighting devices are set to lower power alternative mode (e.g.; intensity/brightness lowered for lower power consumption): “When ambient light is detected in an environment, luminaire brightness may be reduced in that environment in order to reduce system power consumption while maintaining desired light levels” (¶461)];
	“when: the electrical load categorization is a fourth category, the updating the operation includes operating the at least one of the plurality of smart sockets in an active mode.” [See the fourth category loads such that these category lighting devices are set to be active (e.g.; keep the lights turned on): “In an intelligent lighting system, the individual light strips may be turned ‘ON’” “via a network interface. Further, a “Demand Response Front End” unit such as a demand response user interface 162 may be created that can accept demand response event information from the utility and translate it into commands for the lighting systems 102. In an embodiment, the above-created unit may be combined with a zone control system that can specify which zones are mission-critical (and not subject to being turned ‘OFF’ during an event)” “the light strips may be dimmed (to minimum IES levels or even lower) for safety instead of completely turning them ‘OFF’.” (¶234)].

Claim 18 (Amended):
	Regarding claim 18, Chemel and Polo disclose all the elements of claim 12. 
	Chemel further discloses, “the power source data indicates a period of high electricity tariff.” [See the powers source data is a period of time when the electricity price is high (e.g.; higher price during peak hour): “the lighting systems may communicate the demand and/or cost in energy during the peak load hours to the management systems 134.” (¶315)… “demand response module 144 may utilize information regarding the rise in cost of energy procured outside the building through web, or other sources and combine this information with the energy information from AES 128” (¶200)… “Upon receiving information regarding the rise in the cost and consumption of conventional energy from the lighting systems 102, the demand response module 144 may automatically switch over completely and/or partially the power supply” (¶321)].



Claim 19 (amended):
	Regarding claim 19, Chemel and Polo disclose all the elements of claims 12 and 18. 
	Chemel further discloses, “the configurable value includes a time category.” [See during the period of time when the electricity price is high (e.g.; higher price during peak hour) the lighting devices are configured to consume less power: “the lighting systems may communicate the” “cost in energy during the peak load hours to the management systems 134. Energy parameters related to alternate energy usage and utility energy usage may be compared to this demand information. The compared values may then be evaluated based on a rule, such that if the values have a difference more than a predetermined value, the demand response module 154 may command the utilization of alternate energy in order to meet the peak demand.” (¶315)… “in case the energy demands are high and external operating costs rise for the lighting systems 102, the demand response rules database 154 may direct the lighting management module 148 to check the alternate energy storage. Alternately, the demand response rules database 154 may direct the lighting management module 148 to turn the lights ‘OFF’ or fade away (dim the lights).” (¶200)… “Upon receiving information regarding the rise in the cost and consumption of conventional energy from the lighting systems 102, the demand response module 144 may automatically switch over completely and/or partially the power supply” (¶321)].


Claim 20 (amended):
	Regarding claim 20, Chemel and Polo disclose all the elements of claims 12 and 18-19. 
	Chemel further discloses, “when: the time category is non-time critical, the updating the operation includes deferring operation of the at least one of the plurality of smart sockets until the period of high electricity tariff expires;” [See during the period of time when the electricity price is high (e.g.; higher price during peak hour) the lighting devices are configured to be turned off (e.g.; differed operation): “in case the energy demands are high and external operating costs rise for the lighting systems 102,” “the demand response rules database 154 may direct the lighting management module 148 to turn the lights ‘OFF’” (¶200)].
	“and the time category is time critical, the updating the operation includes operating the at least one of the plurality of smart sockets in an active mode.” [See the time critical loads such that lighting devices are in active mode (e.g.; turned on): “In an intelligent lighting system, the individual light strips may be turned ‘ON’” “via a network interface.” “a “Demand Response Front End” unit such as a demand response user interface 162 may be created that can accept demand response event information from the utility and translate it into commands for the lighting systems 102. In an embodiment, the above-created unit may be combined with a zone control system that can specify which zones are mission-critical (and not subject to being turned ‘OFF’ during an event)” “the light strips may be dimmed (to minimum IES levels or even lower) for safety instead of completely turning them ‘OFF’.” (¶234)].
Claim 21 (amended):
	Regarding claim 21, Chemel and Polo disclose all the elements of claims 12 and 18-20.
	Chemel further discloses, “the processing the power source data includes determining if the power source is a renewable energy power source;” [See determining power source data such that determining if the power source is a renewable energy power source (e.g.; renewable): “A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as” “instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)]. 
	“and when the time category is non-time critical, the updating the operation includes operating the at least one of the plurality of smart sockets in an active mode via the renewable energy power source.” [See lighting devices are set into active mode (e.g.; turned on) via renewable energy source (e.g.; alternate energy source): “The demand response module 144 may” “switch over the power sources in the lighting systems 102 from conventional (e.g. UES) to alternate power sources.” (¶199)… “The power input unit 4402 may be configured to receive power from an external energy source. The external energy source may include” “renewable energy sources.” (¶473)… “the power source may be an alternate energy source (AES) 128.” “AES 128 may be a solar power. The solar power may be derived from solar photovoltaic panels, solar thermal systems, and/or solar concentrator systems.” (¶195)… “Each of these energy demand parameters 212 may be associated with a lighting parameter 202 such that whenever the management systems 134 may receive information regarding the energy demand of the lighting systems 102 in the environment 100, then this information may be subsequently utilized for controlling the lighting systems 102. In embodiments, the energy demand parameters may be associated with the utility and/or alternate energy demand of the lighting systems 102.” (¶313)].

Claim 22 (amended):
	Regarding claim 22, Chemel discloses, “A non-transitory computer-readable medium comprising processor-executable program code configured to cause a processor of a smart socket, in wireless communication with a plurality of smart sockets, to:” [See the computer readable medium that stores processor executable code that cause the processor of the smart lighting device to communicate with the other smart lighting devices (e.g.; plurality of smart lighting with management module wirelessly connected in mesh network and are in communication with each other): “a computer program product embodied in a computer readable medium that, when executing on one or more computers, may perform the steps of storing LED light bar input data in the memory of the computer, receiving input on at least one parameter associated with a lighting area, receiving input on at least one desired lighting characteristic for the lighting area, and selecting at least one of a number of LED light bars, an optical profile for the LED light bars, an LED light bar fixture frame and an angular setting for the LED light bars based on the input.” (¶55)… “Lighting systems in a network 142,” “the control or response signals from the sensors may be transmitted through the mesh network, and lighting fixtures may respond to these signals according to a predefined rule.” (¶430)…];
	“monitor data related to a power source;” [See at the first light module 2612, the system monitor/measure data related to the power source (e.g.; monitor power provided by the power sources such that monitor impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source) and power consumption by the lighting devices): “the automatic measurements may also relate to the operating status of the lighting system which in turn may relate to the power consumed by the lighting system.” (¶41)… “Referring to FIG. 26, a power management module 2602 may be associated with power source arbitration. The PMM 2602 may retrieve power consumption information of power sources and may arbitrate among the power sources for powering the LED light bars. The PMM 2602 may modulate power drawn from multiple power inputs based on real-time or static information about the impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source). A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
	“process the power source data;” [See the system process the power source data (e.g.; receive information of power sources, and process them): “A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
	“send the processed power source data from the smart socket to one or more of the plurality of smart sockets via a” “mesh network” “the one or more of the plurality of smart sockets that receive the processed power source data” “the smart socket that sends the processed power source data” [See the plurality of smart sockets (e.g.; lights with light modules 2612) receives the processed data (e.g.; receive the analyzed data and set/control intensity, power consumption etc. based on the analyzed data) via mesh network: “the control and management would be propagated through the network 142, preferably a mesh network.” (¶430)... “the PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)];
	“wherein the one or more of the plurality of smart sockets compares the processed power source data to a configurable value,” [See the processed source data (e.g.; analyzed source data such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source) is compared with a configurable value (e.g.; compare analyzed source data to a configurable value to achieve a desired intensity and thus power consumption): “PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)]
	“based on the comparison of the processed power source data to the configurable value, the one or more of the plurality of smart sockets updates its [See updating/configuring operation of the lighting devices (e.g.; adjusting the intensity of the lighting to achieve a desired power consumption) based on the comparison (e.g.; comparing the analyzed source data to an achievable configuration and based on the comparison control the lighting devices to achieve the desired power consumption): “power management module comprising multiple sources of power input and a processor in electrical communication with the LED lighting system, wherein the processor is arranged to receive information about the impact of consuming power from each of the sources of input power, combine the impact information via an arbitration algorithm,” “The information may be at least one of price per kWh, amount of kWh remaining in a storage device, and instantaneous power available from a renewable energy source.” (¶59)… “PMM 2602 receives information about the power sources such as price per kWh, amount of kWh remaining in a storage device, or instantaneous power available from a renewable energy source and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)… “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” (¶58)], but doesn’t explicitly disclose, “send the processed” “data from the smart socket to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh network, wherein the one or more of the plurality of smart sockets that receive the processed” “data and the smart socket that sends the processed” “data are separate smart sockets, and wherein the one or more of the plurality of smart sockets that receive the processed” “data lack power source monitoring capabilities;”
	However, Polo discloses, “send the processed” “data from the smart socket to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh network, wherein the one or more of the plurality of smart sockets that receive the processed” “data and the smart socket that sends the processed” “data are separate smart sockets,” [See figure 1; see device 102A (e.g.; smart socket that sends the data) is separate than the other devices 102B-102C (e.g.; at least one of the plurality of smart sockets that are separate than the first smart socket). See the devices 102A-102C communicate via BLE mesh network. See the processed data packet is transmitted by device 102A to one or more devices 102B, 102C: “The BLE automation mesh network 101 may include BLE devices 102A-G. The BLE devices 102A-G may be any device that may engage in BLE communications. Such devices may be, may include,” “light switches; individual interior and exterior lighting;” “(HVAC) systems,” “appliances (e.g., coffee makers, refrigerators, washing machines, etc.),” (¶20)… “the BLE device 102B and the BLE device 102C may be light emitting devices that are controllable by the BLE device 102A. The BLE device 102A may send instructions to turn one or both of the BLE device 102B and the BLE device 102C on or off” (¶27)… “the BLE device 102A may communicate with the BLE devices 102B and 102C and provide instructions to the BLE devices 102B and 102C that, when executed by the BLE devices 102B and 102C, turn on or off the light emitting devices” (¶21)];
wherein the one or more of the plurality of smart sockets that receive the processed” “data lack power source monitoring capabilities;” [See figure 1; see the one or more devices 102B-102C lack power source monitoring capability such that the devices 102B and 102C doesn’t monitor power source data: “the BLE device 102B and the BLE device 102C may be light emitting devices that are controllable by the BLE device 102A. The BLE device 102A may send instructions to turn one or both of the BLE device 102B and the BLE device 102C on or off” (¶27)… “the BLE device 102A may communicate with the BLE devices 102B and 102C and provide instructions to the BLE devices 102B and 102C that, when executed by the BLE devices 102B and 102C, turn on or off the light emitting devices” (¶21)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of sending processed data from the smart socket to at least one of the plurality of other smart sockets via BLE mesh network, where the at least one of the plurality of the other smart sockets lack power source monitoring capability taught by Polo with the system taught by Chemel as discussed above. A person of ordinary skill in the home automation power management control field would have been motivated to make such combination in order to provide efficient power conservative coexistence between mesh participants [Polo: “may provide efficient (e.g., power conservative) coexistence between mesh participants” (¶175)].



Claim 23:
	Regarding claim 23, Chemel and Polo disclose all the elements of claim 22. 
	Chemel further discloses, “the configurable value includes a power threshold value.” [See the power consumption threshold can be configured such that the power consumption can be limited to a desired power consumption: “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 24 (amended):
	Regarding claim 24, Chemel and Polo disclose all the elements of claims 22-23. 
	Chemel further discloses, “when the power source data exceeds the power threshold value, the updating the operation includes powering down the one or more of the plurality of smart sockets.” [See when the power consumption value is higher the desired level (e.g.; as desired by the demand response signal), the one or more lighting devices are configured such that one or more lighting devices are powered down (e.g.; powering off all or some of the lighting devices): “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 25:
	Regarding claim 25, Chemel and Polo disclose all the elements of claim 22. 
	Chemel further discloses, “processing the power source data includes determining if the power source is a backup power source.” [See determining power source data such that determining if the power source is a backup power source (e.g.; storage device such as battery): “The PMM 2602 may modulate power drawn from multiple power inputs based on real-time or static information about the impact of each input, whether that impact is economic ($), environmental (renewable vs. not), or practical (amount of power available or remaining in source). A fixture 2612 may include a PMM and multiple power input sources 2604, 2608, 2610, where the PMM 2602 receives information about the power sources such as” “amount of kWh remaining in a storage device,” “and may set the intensity, and thus power consumption, of the fixture 2612 based on this information and rules stored in the PMM 2602.” (¶361)].

Claim 26:
	Regarding claim 26, Chemel and Polo disclose all the elements of claims 22 and 25, and further discloses, “the configurable value includes an electrical load categorization.” [See the configurable value is an electrical load categorization such that selected lighting devices are turned off: “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption. Demand response management methods may apply to any of the lighting fixtures described herein as well as lighting fixtures not described herein.” (¶58)].

Claim 27 (amended):
	Regarding claim 27, Chemel and Polo disclose all the elements of claims 22 and 25-26. 
	Chemel further discloses, “when: the electrical load categorization is a first category, the updating the operation includes powering down the one or more of the plurality of smart sockets;” [See the first category loads such that these category lighting devices are shut down: “the light management systems such as module 148 may automatically manage reaction to utility demand response event in order to reduce system power consumption by turning off all or some luminaires in the system.” “only a selected luminaires from specific zone(s) may be switched off;” “luminaires near the windows and daylight structures may be switched off during the day upon receiving signals from outdoor sensors to reduce the power consumption.” (¶58)];
	“when: the electrical load categorization is a second category, the updating the operation includes operating the one or more of the plurality of smart sockets in a lower power mode;” [See the second category loads such that these category lighting devices are set to lower power mode (e.g.; intensity/brightness lowered for lower power consumption): “The thermal management module 114 may measure and control the maximum temperature. For example, if the maximum temperature for the LED based lighting fixture 104 is more than a predetermined value, the thermal management module 114 may lower the intensity of the lighting fixtures and consequently reduce the power consumption.” (¶66)];
	“when: the electrical load categorization is a third category, the updating the operation includes operating the one or more of the plurality of smart sockets in an low power alternative mode;” [See the third category loads such that these category lighting devices are set to lower power alternative mode (e.g.; intensity/brightness lowered for lower power consumption): “When ambient light is detected in an environment, luminaire brightness may be reduced in that environment in order to reduce system power consumption while maintaining desired light levels” (¶461)];
	“when: the electrical load categorization is a fourth category, the updating the operation includes operating the one or more of the plurality of smart sockets in an active mode.” [See the fourth category loads such that these category lighting devices “In an intelligent lighting system, the individual light strips may be turned ‘ON’” “via a network interface. Further, a “Demand Response Front End” unit such as a demand response user interface 162 may be created that can accept demand response event information from the utility and translate it into commands for the lighting systems 102. In an embodiment, the above-created unit may be combined with a zone control system that can specify which zones are mission-critical (and not subject to being turned ‘OFF’ during an event)” “the light strips may be dimmed (to minimum IES levels or even lower) for safety instead of completely turning them ‘OFF’.” (¶234)].

Claim 28:
	Regarding claim 28, Chemel and Polo disclose all the elements of claim 22. 
	Chemel further discloses, “the power source data indicates a period of high electricity tariff.” [See the powers source data is a period of time when the electricity price is high (e.g.; higher price during peak hour): “the lighting systems may communicate the demand and/or cost in energy during the peak load hours to the management systems 134.” (¶315)… “demand response module 144 may utilize information regarding the rise in cost of energy procured outside the building through web, or other sources and combine this information with the energy information from AES 128” (¶200)… “Upon receiving information regarding the rise in the cost and consumption of conventional energy from the lighting systems 102, the demand response module 144 may automatically switch over completely and/or partially the power supply” (¶321)].
Claim 29:
	Regarding claim 29, Chemel and Polo disclose all the elements of claims 22 and 28. 
	Chemel further discloses, “the configurable value includes a time category.” [See during the period of time when the electricity price is high (e.g.; higher price during peak hour) the lighting devices are configured to consume less power: “the lighting systems may communicate the” “cost in energy during the peak load hours to the management systems 134. Energy parameters related to alternate energy usage and utility energy usage may be compared to this demand information. The compared values may then be evaluated based on a rule, such that if the values have a difference more than a predetermined value, the demand response module 154 may command the utilization of alternate energy in order to meet the peak demand.” (¶315)… “in case the energy demands are high and external operating costs rise for the lighting systems 102, the demand response rules database 154 may direct the lighting management module 148 to check the alternate energy storage. Alternately, the demand response rules database 154 may direct the lighting management module 148 to turn the lights ‘OFF’ or fade away (dim the lights).” (¶200)… “Upon receiving information regarding the rise in the cost and consumption of conventional energy from the lighting systems 102, the demand response module 144 may automatically switch over completely and/or partially the power supply” (¶321)].


Claim 30 (amended):
	Regarding claim 30, Chemel and Polo disclose all the elements of claims 22 and 28-29. 
	Chemel further discloses, “when: the time category is non-time critical, the updating the operation includes deferring operation of the one or more of the plurality of smart sockets until the period of high electricity tariff expires;” [See during the period of time when the electricity price is high (e.g.; higher price during peak hour) the lighting devices are configured to be turned off (e.g.; differed operation): “in case the energy demands are high and external operating costs rise for the lighting systems 102,” “the demand response rules database 154 may direct the lighting management module 148 to turn the lights ‘OFF’” (¶200)].
	“the time category is time critical, the updating the operation includes operating the one or more of the plurality of smart sockets in an active mode.” [See the time critical loads such that lighting devices are in active mode (e.g.; turned on): “In an intelligent lighting system, the individual light strips may be turned ‘ON’” “via a network interface.” “a “Demand Response Front End” unit such as a demand response user interface 162 may be created that can accept demand response event information from the utility and translate it into commands for the lighting systems 102. In an embodiment, the above-created unit may be combined with a zone control system that can specify which zones are mission-critical (and not subject to being turned ‘OFF’ during an event)” “the light strips may be dimmed (to minimum IES levels or even lower) for safety instead of completely turning them ‘OFF’.” (¶234)].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Claims 12-30 
	Chemel's fixture 2612 does not teach, suggest, or disclose "the at least one of the plurality of smart sockets lacks power source monitoring capabilities," as recited in independent claim 12
	Furthermore, Chemel fails to teach, suggest or disclose "send[ing], via the network interface over a Bluetooth Low Energy (BLE) mesh network, the processed power source data to the at least one of the plurality of smart sockets, wherein the at least one of the plurality of smart sockets lacks power source monitoring capabilities," as recited in independent claim 12….
	In light of these amendments and arguments, independent claim 12 is patentable over Chemel. Additionally, because independent claim 22 recites similar features as amended independent claim 12, Applicant respectfully submits that independent claim 22 is also patentable over the cited references for at least the same reasons for which independent claim 12 is patentable.
(Page: 11)

Claims 1-11:
	Independent claim 1 has been amended to recite similar features as independent claim 12. 
	As described above, Chemel does not teach, suggest or disclose each and every element of independent claim 12, and henceforth does not teach, suggest or disclose each and every element of independent claim 1. Thompson does not cure the deficiencies of Chemel, as Thompson does not teach, suggest or disclose at least "sending the processed power source data to one or more of the plurality of smart sockets via a Bluetooth Low Energy (BLE) mesh network, wherein the one or more of the plurality of smart sockets lack power source monitoring capabilities," as recited in amended independent claim 1. 
	As such, Applicant respectfully submits that Chemel and Thompson, whether considered alone or in combination, fail to teach, suggest or disclose each and every element of independent claim 1.  


With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
In response to applicant’s amendments to claims 1, 12, and 22, a new grounds of rejections in view of Polo. Polo clearly teaches the limitations sending processed data from the first smart socket to at least one of the plurality of other smart sockets via BLE mesh network, where the at least one of the plurality of the other smart sockets lack power source monitoring capability. Combination of Chemel and Polo teaches all the limitations of claims 1-30 as described in the current office action.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-30 are rejected under 35 USC § 103 in view of the references as presented in the current office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116